Citation Nr: 9929276	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of a proper initial rating for bilateral 
hearing loss, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
February 1963.  

This matter arises from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which initially granted service 
connection for right ear hearing loss, and assigned a 
noncompensable evaluation effective from October 13, 1994.  
That rating decision also denied service connection for left 
ear hearing loss.  The veteran filed a timely appeal.  During 
the course of that appeal, service connection for left ear 
hearing loss was granted by an October 1998 rating decision, 
and a noncompensable evaluation was assigned, also effective 
from October 13, 1994, the date the original claim was 
received.  The veteran now contends that his service-
connected bilateral hearing loss warrants assignment of a 
compensable initial disability rating.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The medical evidence shows that the veteran manifested 
Level I hearing acuity bilaterally in audiometric 
examinations dating from December 1994 through September 
1998.  


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.383, 4.1, 4.3, 4.14, 4.85, Diagnostic Code 
6100 (1999) and (1998)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  Moreover, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
reports of VA rating examinations, and statements by the 
veteran made in his own behalf.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  The 
Board notes that in evaluating service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1998).  See also 38 C.F.R. § Part 4 (1999).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version that is 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Rhodan v. West, 12 Vet. 
App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for 
evaluation of a proper initial rating from June 10, 1999, 
under both the former and the current regulations in the VA 
Rating Schedule in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other. 

Although the new regulations were not in effect when the 1995 
rating decision was made, the Board notes, parenthetically, 
that the amended regulations did not result in any 
substantive changes relevant to this appeal.  Essentially, 
the old and new regulations for evaluating a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999); 38 C.F.R. §§ 4.85 (1999) et al; (discussing the method 
of evaluating hearing loss based on the results of pure tone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
set of rating criteria can be more favorable to the veteran's 
claim since the criteria are identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999); 38 C.F.R. § 4.85(b) and (e) (1999).  
See Lendenmann v. Principi, supra.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999); 
38 C.F.R. § 4.85, Table VI (1999).  Moreover, Table VII was 
amended in that hearing loss is now rated under a single 
code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz  and 70 decibels or more at 2000 Hertz.  However, 
these revisions, even when applied, do not affect the 
evaluation of the veteran's bilateral hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg., 
25203 (May 11, 1999); 38 C.F.R. § 4.85, et al.  

In the present case, there is no evidence of record to show 
that the veteran has a language problem, inconsistent speech 
discrimination scores, etc., or that the provisions of 
38 C.F.R. § 4.86 (1999) are applicable.  Se 38 C.F.R. § 4.85 
(1999).  

In this case, the veteran's claim for service connection for 
bilateral hearing loss was received in October 1994.  By a 
rating decision dated in March 1995, service connection for 
right ear hearing loss only was granted, and a noncompensable 
evaluation was assigned, effective from October 13, 1994.  
The veteran appealed this decision, seeking not only a 
compensable initial rating, but also service connection for 
his left ear with a commensurate disability evaluation.  
Service connection for left ear hearing loss was finally 
granted by an October 1998 rating decision, and a 
noncompensable evaluation was assigned, also effective from 
October 13, 1994, the date upon which the initial claim for 
service connection for bilateral hearing loss was received.  
Service connection for what is now bilateral hearing loss was 
based on the veteran's service medical records showing 
exposure to acoustic trauma in service, a present hearing 
loss disability within the meaning of 38 C.F.R. § 3.385, and 
the showing of a nexus between the diagnosed hearing loss 
disability and the veteran's active service.  The veteran 
contends that his now service-connected bilateral hearing 
loss warrants assignment of a compensable initial evaluation.  

Shortly after his claim for service connection was received, 
the veteran underwent a VA rating examination in December 
1994.  The results of that test found that the veteran's pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
60
55
LEFT
20
25
35
45
50

The average pure tone decibel loss in the right ear was 46, 
and in the left ear was 39.  (The average is computed from 
the results of 1000, 2000, 3000, and 4000-Hertz (Hz); the 
results at 500 Hz are only used to determine whether hearing 
loss disability, under VA standards, is present.)  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 100 percent in the left ear.

Applying the pertinent rating criteria (under both the former 
and revised standards) to the veteran's December 1994 
examination results yields a numerical category designation 
of I in the right ear (between 42 and 49 average pure tone 
decibel hearing loss, with between 92 and 100 percent of 
speech discrimination), and I in the left ear (between 0 and 
41 average pure tone decibel hearing loss, with between 92 
and 100 percent of speech discrimination).  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII produces a disability evaluation of zero 
percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In his substantive appeal, the veteran indicated that his 
hearing loss was significantly more profound than reflected 
by the December 1994 rating examination.  Accordingly, he was 
afforded an additional rating examination in August 1998.  
The results of that examination found the veteran's pure tone 
thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
60
55
LEFT
30
35
40
50
55

The average pure tone decibel loss in the right ear 47, and 
in the left ear was 45.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.

Applying the pertinent rating criteria (under both the former 
and the newly revised standards) to the veteran's August 1998 
examination results yields a numerical category designation 
of I in the right ear (between 42 and 49 average pure tone 
decibel hearing loss, with between 92 and 100 percent of 
speech discrimination) and I in the left ear (between 42 and 
49 average pure tone decibel hearing loss, with between 92 
and 100 percent of speech discrimination).  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII also produces a disability evaluation of 
zero percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran underwent an additional VA rating examination 
shortly afterwards in September 1998.  The results of that 
examination found the veteran's pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
65
60
LEFT
30
35
45
55
55

The average pure tone decibel loss in the right ear was 54 
decibels, and in the left ear was 48 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.

Applying the pertinent rating criteria (again under both the 
former and the newly revised standards) to the veteran's 
September 1998 examination yields a numerical category 
designation of I in the right ear (between 50 and 57 average 
pure tone hearing loss, with between 92 and 100 percent of 
speech discrimination), and I in the left ear (between 42 and 
49 average pure tone decibel hearing loss, with between 92 
and 100 percent of speech discrimination).  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII also produces a disability evaluation of 
zero percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

After applying the criteria under 38 C.F.R. §§ 4.85 et seq. 
to the evidence of record, the Board must conclude that the 
currently assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against a 
higher evaluation under any other diagnostic code.  See 
Karnas, supra.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to reasonable doubt in 
his favor, the provisions of 38 U.S.C.A. § 5107 are not 
applicable.  The Board recognizes that the veteran has 
complained that his bilateral hearing loss is more severe 
than currently evaluated and that he experiences problems 
with normal hearing as a result of this disability.  However, 
the audiometric results noted above fail to show a disability 
to the degree of severity as reported by the veteran.  
Accordingly, based upon the objective evidence demonstrated 
in the reports of the rating examinations dating from 
December 1994 through September 1998, the Board finds no 
basis upon which to grant a compensable initial rating for 
the veteran's bilateral hearing loss.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (1998) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions that 
his bilateral hearing loss warrants assignment of a 
compensable evaluation.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
"extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  See 
38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in those 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

In this regard, the Board notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under former and revised standards, that 
anticipate greater disability from hearing loss.  The record, 
however, does not establish the presence of findings that 
would support a higher rating under the Rating Schedule.  
Further, the Board finds no evidence of an exceptional 
disability picture in this case.  While the Board recognizes 
that the veteran experiences bilateral hearing loss, there is 
no evidence to show that it has markedly interfered with his 
ability to obtain or retain gainful employment or has caused 
frequent hospitalization.  Therefore, on the basis of the 
entire record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

The initial rating for the veteran's bilateral hearing loss 
is appropriate, and entitlement to a compensable evaluation 
for that disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

